WALLACE, JUDGE:
Claimant filed this claim against the respondent for damages sustained by her 1976 Volkswagon Rabbit automobile.
On Saturday, March 1, 1980, between 4:00 and 4:30 p.m., the claimant was driving her automobile in an easterly direction on Interstate 64 in Greenbrier County, West Virginia. The claimant testified that snow was falling heavily and that visibility was very poor. The highway had been plowed and additional snow was accumulating. The claimant stated she was proceeding at about 25-30 miles per hour and attempted to exit the highway at the Alta Exit when her automobile struck a snow bank approximately 24 inches high in the exit. The snow bank was created by the snowplow passing the exit. Although the plow crews had worked on the highway, the exit had not been cleared of the snow. When *372the claimant’s automobile struck the snow, the impact forced the snow under the hood, immobilizing the vehicle. The vehicle had to be towed away. The claimant incurred expenses in the amount of $86.58 for towing and repairs and the additional cost of long-distance telephone calls in the amount of $28.39. Claimant, in her testimony, stated there were tracks in the exit which were made by a vehicle that had preceded her.
When asked if she saw the snow bank before she struck it, the claimant replied, “No, because really, I mean, I’ve driven up there for seven years and I’ve never, I don’t think, seen the visibility as bad. I’ve driven in snow a lot and by the road being scraped down to the exit, you know, all I saw was the scraped portion, and then when I proceeded, because the road was snow-covered and I assumed the exit was the same, I did not really see that there was that much snow in front of the exit until I was on top of it.”
Due to weather conditions at the time of the accident, it was difficult for the respondent to have completed its snow removal work, but, nevertheless, the exit had not been cleared sufficiently for the claimant’s automobile to proceed safely under the weather conditions present. However, the claimant failed to drive at a speed consistent with the prevailing conditions. W.Va. Code §17C-6-l(a) provides:
“No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards, then existing...”.
In view of these circumstances, the Court is disposed to allocate negligence 70% to the respondent and 30% to the claimant.
On the issue of damages, the claimant’s automobile sustained damages in the amount of $86.58, and, the claimant, as a result of the accident, incurred long-distance telephone expenses in the amount of $28.39. Therefore, the total amount of damages is $114.97, and the proper award is 70% of that amount, or $80.48.
Award of $80.48.